Case 1:19-o10258-MILW DocumentI2 Filed O2009 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ROMILSON BATISTA FERREIRA,

Petitioner, No. 1:19-cv-10258

V.

MARCUS CHARLES, Acting Field Office
Director U.S. Immigration and Customs
Enforcement, et al.,!

Respondents.

ne

 

RESPONDENTS’ MOTION TO RECONSIDER FEBRUARY 11, 2019 ORDER

On February 11, 2019, Petitioner, Romilson Batista Ferreira, filed a Petition for Writ of
Habeas Corpus alleging that Respondents have unlawfully detained him and are attempting to
remove him despite his alleged eligibility to pursue a provisional unlawful presence waiver. See
ECF No. 1. That same day, this Court ordered that Petitioner “not be moved outside the District
of Massachusetts, temporarily or permanently, during the pendency of this case,” but allowed
reconsideration of this requirement upon motion by either party. ECF No. 3. Respondents now
respectfully move for reconsideration of this requirement so that Respondents may effectuate
Petitioner’s removal from the United States.

On May 16, 2019, this Court ruled on issues and motions pending in Jimenez v. Nielsen,

1:18-cv-10225 (D. Mass. 2018), that affect the merits of Petitioner’s habeas petition. Specifically,

 

1 Pursuant to Federal Rule of Civil Procedure 25(d), Marcus Charles, Acting Field Office Director,
is automatically substituted as a respondent in this action in place of former Acting Field Office ] le

Director, Todd Lyons. tta pp un
2 Petitioner is still detained pursuant to 8 U.S.C. § 1231(a)(6). r= wid Tove:

Dehdime charh, by 1 Uone 6 201%.

Ydee Done tA, DWI4-
reply Ss he £1 wel, D-.v- 2 36, ZG
